     Case 1:21-cv-01363-SHR-EB Document 6 Filed 08/10/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RINALDI,                    :
    Petitioner                      :
                                    :            No. 1:21-cv-1363
     v.                             :
                                    :            (Judge Rambo)
WARDEN TIM BETTI,                   :
   Respondent                       :

                                 ORDER

     AND NOW, on this 10th day of August 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
           lack of jurisdiction; and

     2.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
